DETAILED ACTION
	Applicant’s response of June 28, 2022 has been fully considered.  Claim 21 is amended and claim 38 is cancelled.  Claims 21-37 and 39-52 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-37 and 39-52 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al. (US 2014/0076473) in view of Lopitaux (US 2013/0345336).
Regarding claim 21, 33-37, and 39-48, Abad et al. teaches a tire comprising a tread, a crown with a crown reinforcement, two sidewalls, two beads and a carcass reinforcement anchored to the two beads and extending from one sidewall to the other, in which the tread comprises at least one thermoplastic elastomer, the said thermoplastic elastomer being a block copolymer comprising at least one elastomer block and at least one thermoplastic block (¶17).  The amount of the thermoplastic elastomer present in the tread is from 65 to 100 phr, preferably from 70 to 100 phr, in particular from 75 to 100 phr, and even more preferably from 95 to 100 phr (¶79) (it is present in the elastomeric matrix in a predominate amount by weight).  The elastomer block can be an unsaturated elastomer block (¶36).  The composition of the tread may comprise preferably less than 30 phr of reinforcing filler, such as carbon black or silica (¶92, 98).  The composition of the tread may comprise a crosslinking system known to a person skilled in the art (¶106).
Abad et al. does not teach that the crosslinking system is based on sulfur or a sulfur donor and on at least one vulcanization accelerator.  However, Lopitaux teaches a tire with a tread comprising a rubber composition (¶23) comprising a diene elastomer, a thermoplastic component, stearic acid, zinc oxide, diphenylguanidine, 2 phr of N-cyclohexyl-2-benzothiazolesulphenamide (CBS) (vulcanization accelerator), and 1.3 phr of sulfur as a crosslinking system (Table 1, Composition No. C.2).  A weight ratio between the content of sulfur and the content of the vulcanization accelerator is 0.65 (calculated by Examiner; 1.3/2.0).  Abad et al. and Lopitaux are analogous art because they are from the same field of endeavor, namely that of rubber compositions used for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use stearic acid, zinc oxide, diphenylguanidine, 2 phr of N-cyclohexyl-2-benzothiazolesulphenamide (CBS) (vulcanization accelerator), and 1.3 phr of sulfur, as taught by Lopitaux, as the crosslinking system in the rubber composition, as taught by Abad et al., and would have been motivated to do so because the components taught by Lopitaux constitute a conventional crosslinking system for rubber compositions for tire treads and one of ordinary skill in the art would have a reasonable expectation of success in using this system to crosslink the rubber of Abad et al.
	Regarding claims 22 and 23, Abad et al. teaches that the glass transition temperature of the thermoplastic elastomer is less than or equal to 25° C, preferably less than or equal to 10° C (¶23).
	Regarding claims 24-26, Abad et al. teaches that the number average molecular weight of the thermoplastic elastomer is between 30,000 and 500,000 g/mol, preferably between 40,000 and 400,000 g/mol, and most preferably between 50,000 to 300,000 g/mol (¶20).
	Regarding claims 27-32, Abad et al. teaches that the thermoplastic elastomer is selected from the group consisting of styrene/butadiene/styrene (SBS), styrene/isoprene/styrene (SIS), styrene/butadiene/isoprene/styrene (SBIS), or styrene/butadiene/butylene/styrene (SBBS) (¶73-74).
	Regarding claims 49-51, Abad et al. teaches that the rubber composition can comprise a plasticizing agent, such as a plasticizing oil or a plasticizing resin, and more specifically, paraffinic oil (¶100, 102).
	Regarding claim 52, Abad et al. teaches that the tread for the tire is prepared in the conventional way by mixing the components in an extruder followed by the use of a die which makes the tread (extruding the tread).  The tread is patterned in the mold for curing the tire, which means the tread is placed on the tire and then the tire is cured (¶109).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Lopitaux does not teach using a crosslinking system based either on  sulfur, or on sulfur donors and/or on peroxide and/or on bismaleimides, vulcanization accelerators or vulcanization activators in a composition which contains 30 phr or less of a reinforcing filler.  Lopitaux teaches using from 70 to 150 phr of a reinforcing organic filler and applicant concludes that the teachings of Lopitaux regarding the crosslinking/vulcanization system can only be applied to other compositions which contain from 70 to 150 phr of reinforcing filler.  This argument is unpersuasive.  
The primary reference, Abad et al., teaches a composition for tire treads which contains a block copolymer comprising at least one elastomer block and at least one thermoplastic block (¶17) and may further contain a crosslinking system known to a person skilled in the art (¶106).  Lopitaux teaches a composition for tire treads which contains a diene elastomer, a thermoplastic component, stearic acid, zinc oxide, diphenylguanidine, 2 phr of N-cyclohexyl-2-benzothiazolesulphenamide (CBS) (vulcanization accelerator), and 1.3 phr of sulfur as a crosslinking system (Table 1, Composition No. C.2).  The crosslinking system of Lopitaux is designed to crosslink compositions containing a diene elastomer and a thermoplastic component and that are used for tire treads.  This is very similar to the type of composition set forth in Abad et al. and Abad et al. states that crosslinking systems known in the art may be used in the composition it teaches.  The fact that Abad et al. and Lopitaux use differing amount of reinforcing filler does not change the facts set forth regarding the elastomer and thermoplastic components.  There is no teaching in Lopitaux that the crosslinking system it teaches can only be used in compositions that also contain a similar amount of filler.  The Office has set forth why these references are combinable and provided a motivation as to why one of ordinary skill in the art would do so.  The amount of filler used in Lopitaux is immaterial to the rejection of record.  This argument is unpersuasive.  
As to the predictability of improved heat resistance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767